     Case 2:18-cv-01654-GMN-BNW Document 101 Filed 02/28/20 Page 1 of 6



 1    Christopher P. Norton, Esq. (Pro Hac Vice)
      MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO, P.C.
 2    2029 Century Park East, Suite 3100
      Los Angeles, CA 90067
 3    Telephone: 310-586-3200
      Facsimile: 310-586-3202
 4    cpnorton@mintz.com
 5    Vaughn A. Crawford, Esq.
      Nevada Bar No. 7665
 6    Dawn L. Davis, Esq.
      Nevada Bar No. 13329
 7    SNELL & WILMER L.L.P.
      3883 Howard Hughes Parkway, Suite 1100
 8    Las Vegas, NV 89169-5958
      Telephone: 702-784-5200
 9    Facsimile: 702-784-5252
      vcrawford@swlaw.com
10    ddavis@swlaw.com
11
      Attorneys for Defendants
12    Stryker Corporation and Stryker Sales Corporation
13
                                UNITED STATES DISTRICT COURT
14
                                        DISTRICT OF NEVADA
15
      RYAN Q. CLARIDGE,                              CASE NO.: 2:18-cv-01654-GMN-BNW
16
                                  Plaintiff,         [PROPOSED] ORDER GRANTING
17           vs.                                     DEFENDANTS’ MOTION TO COMPEL
                                                     THE NEUROLOGICAL AND
18    I-FLOW CORPORATION, a Delaware                 PSYCHOLOGICAL EXAMINATIONS OF
      corporation; I-FLOW, LLC, a Delaware           PLAINTIFF RYAN Q. CLARIDGE
19    limited liability company; DJO LLC (f.k.a.     PURSUANT TO FEDERAL RULE OF
      DJ ORTHOPEDICS, LLC), a Delaware               CIVIL PROCEDURE 35
20    limited liability company; DJO,
      INCORPORATED, aka DJO, INC., a
21    Delaware corporation; STRYKER
      CORPORATION, a Michigan corporation;
22    and STRYKER SALES CORPORATION, a
      Michigan corporation,
23
                                  Defendants.
24

25

26

27

28
     Case 2:18-cv-01654-GMN-BNW Document 101 Filed 02/28/20 Page 2 of 6



 1    1.     On February 25, 2020, the Court heard Defendants Stryker Corporation, Stryker Sales
 2    Corporation, and I-Flow, LLC (collectively, “Defendants”) Motion to Compel the Neurological
 3    and Psychological Examinations (the “Motion”) of Plaintiff Ryan Q. Claridge (“Plaintiff”)
 4    Pursuant to Federal Rule of Civil Procedure 35 (“Rule 35”);
 5    2.     On February 25, 2020, the Court granted the Motion and ordered Plaintiff to submit to the
 6    neurological and psychological examinations requested by Defendants;
 7    3.     The Court further ordered the Parties to submit this Proposed Order by February 28, 2020;
 8    4.     The Court further ordered Defendants to provide Plaintiff with information on the
 9    proposed examiners and examinations;
10    5.     Defendants complied with the Court’s Order by separately providing Plaintiff with the
11    curriculum vitae for each examiner, the examiners’ testimony lists, and summaries of the
12    proposed scopes of the examinations;
13    6.     The Court further ordered the Parties to meet and confer to discuss mutually agreeable
14    dates, times, and locations of the examinations;
15    7.     Defendants sent Plaintiff, via email, the following proposed dates, times, and locations for
16    the examinations:
17    Neurological Examination by Dr. Andrew Woo, M.D., Ph.D.
18           DATE AND TIME OF                                March 27, 2020, commencing at
             EXAMINATION:                                    11:00 a.m., and continued until completed
19
             LOCATION OF                                     Office of Edgar Evangelista MD
20                                                           6040 Badura Avenue, Suite 120
             EXAMINATION:
                                                             Las Vegas, 89118
21

22    Psychological Examination by Dr. Lewis Etcoff, Ph.D., A.B.N.

23           DATES AND TIMES OF                              Testing: May 19, 2020, commencing at
             TESTING AND EXAMINATION:                        1:30 p.m., and continued until completed
24
                                                             Examination: May 26, 2020, commencing at
25                                                           9:00 a.m., and continued until completed
26
             LOCATION OF                                     Lewis M. Etcoff, Ph.D. and Associates
27           EXAMINATION:                                    8475 South Eastern Avenue, Suite 205
                                                             Las Vegas, Nevada 89123
28
                                                         2
     Case 2:18-cv-01654-GMN-BNW Document 101 Filed 02/28/20 Page 3 of 6



 1    8.     The dates proposed by Defendants were the examiners’ first available dates, and the
 2    examiners rearranged their schedules as much as possible to provide those dates;
 3    9.     Plaintiffs have not yet responded regarding the proposed dates, times, and locations;
 4    10.    Defendants anticipate that the results of Plaintiff’s neurological and psychological
 5    examinations could require some experts to supplement their reports, and submit that all Parties
 6    should therefore be allowed to file supplemental reports of experts whose opinions are impacted
 7    by the findings of the independent examinations within 14 days of receiving reports disclosing the
 8    results of the examinations.
 9

10           NOW THEREFORE THE COURT ORDERS AS FOLLOWS:
11    1.     Plaintiff shall submit to the following examinations, the scopes of which are attached
12    hereto as Exhibit A and Exhibit B.
13           a. Neurological Examination by Dr. Andrew Woo, M.D., Ph.D.
14                   DATE AND TIME OF                          March 27, 2020, commencing at
                     EXAMINATION:                              11:00 a.m., and continued until completed
15
                     LOCATION OF                               Office of Edgar Evangelista MD
16                                                             6040 Badura Avenue, Suite 120
                     EXAMINATION:
                                                               Las Vegas, 89118
17

18                   EXAMINER:                                 Andrew Woo, MD

19           b. Psychological Examination by Dr. Lewis Etcoff, Ph.D., A.B.N.

20                   DATES AND TIMES OF                        Testing:
                     TESTING AND EXAMINATION:                  May 19, 2020, commencing at
21                                                             1:30 p.m., and continued until completed

22                                                             and
23                                                             Examination:
24                                                             May 26, 2020, commencing at
                                                               9:00 a.m., and continued until completed
25
                     LOCATION OF                               Lewis M. Etcoff, Ph.D. and Associates
26                   EXAMINATION:                              8475 South Eastern Avenue, Suite 205
                                                               Las Vegas, Nevada 89123
27

28                   EXAMINER:                                 Lewis M. Etcoff, Ph.D.

                                                      3
     Case 2:18-cv-01654-GMN-BNW Document 101 Filed 02/28/20 Page 4 of 6



 1    2.     The Parties shall serve any supplemental reports of experts whose opinions are impacted
 2    by the findings of the independent neurological and psychological examinations within 14 days of
 3    receiving reports disclosing the results of the examinations.
 4           IT IS SO ORDERED
 5
             3/3/2020
      DATED: ________________
 6

 7

 8                                                         Magistrate Judge Brenda Weksler
                                                           United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       4
     Case 2:18-cv-01654-GMN-BNW Document 101 Filed 02/28/20 Page 5 of 6



 1                                     CERTIFICATE OF SERVICE
 2           I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen
      (18) years, and I am not a party to, nor interested in, this action. On this date, I caused to be
 3
      served a true and correct copy of the foregoing [PROPOSED] ORDER GRANTING
 4    DEFENDANTS’          MOTION        TO      COMPEL          THE      NEUROLOGICAL            AND
      PSYCHOLOGICAL EXAMINATIONS OF PLAINTIFF RYAN Q. CLARIDGE
 5    PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 35 by the method indicated
      below and addressed as follows:
 6
              BY ELECTRONIC SUBMISSION: submitted to the above-entitled Court for
 7             electronic filing and service upon the Court’s Service List for the above-referenced case.
 8
      Corey M. Eschweiler, Esq.                          Kevin A. Brown, Esq.
 9    GLEN LERNER INJURY ATTORNEYS                       Thomas Friedman, Esq.
      4795 South Durango Drive                           BROWN, BONN & FRIEDMAN, LLP
10    Las Vegas, Nevada 89147                            5528 South Fort Apache Road
      Telephone: (702) 877-1500                          Las Vegas, NV 89135
11    Facsimile: (702) 933-7043                          Telephone: (702) 942-3900
      ceschweiler@glenlerner.com                         Facsimile: (702) 942-3901
12
                                                         kbrown@brownbonn.com
13    Colin P. King (Pro Hac Vice)                       tfriedman@brownbonn.com
      DEWSNUP KING OLSEN WOREL HAVAS
14    MORTENSEN                                          Phillip Mark Crane, Esq. (Pro Hac Vice)
      36 South State Street, Suite 2400                  Lee. J. Hurwitz, Esq. (Pro Hac Vice)
15    Salt Lake City, UT 84111                           SEGAL, MCCAMBRIDGE, SINGER &
      Telephone: (801) 533-0400                          MAHONEY
16
      cking@dkowlaw.com                                  233 South Wacker Drive, Suite 5500
17    Attorneys for Plaintiff                            Chicago, IL 60605
                                                         Telephone: (312) 645-7800
18                                                       mcrane@smsm.com
                                                         lhurwitz@smsm.com
19
20                                                       Peter John Strelitz
                                                         SEGAL MCCAMBRIDGE
21                                                       100 Congress Avenue, Suite 800
                                                         Austin, TX 78701
22                                                       Telephone: 512-476-7834
                                                         Facsimile: 512-476-7832
23                                                       pstrelitz@smsm.com
24                                                       Attorneys for Defendant
                                                         I-Flow, LLC
25
              DATED this 28th day of February, 2020.
26                                                         /s/ Maricris Williams
                                                           An employee of Snell & Wilmer L.L.P.
27

28
      97024527v.2
     Case 2:18-cv-01654-GMN-BNW Document 101 Filed 02/28/20 Page 6 of 6



 1                                        INDEX OF EXHIBITS
 2    Exhibit No.      Description                                  No. of Pages
 3    A                Psychological Evaluation Protocol            2
      B                Neurological Exam Protocol                   2
 4
      4829-1062-8790
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
